Citation Nr: 0907901	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-25 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for pseudofolliculitis barbae.

2. Entitlement to an initial rating higher than 10 percent 
for gastroesophageal reflux disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1974 to August 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2004 and November 2005, the Board remanded the case 
for additional development.  As all of the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

To the extent that the Veteran, as set forth in his letter 
received by the RO in September 2004, is contending that 
dyspepsia should be a separately rated disability, the matter 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1. Pseudofolliculitis barbae covers approximately 25 percent 
of the exposed area.

2. Gastroesophageal reflux is manifested by epigastric 
distress without substernal or arm or shoulder pain.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 30 percent for 
pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2008).

2. The criteria for a rating higher than 10 percent for 
gastroesophageal reflux disease have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7346 (2008). 


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).

On the claims for initial increases, following the initial 
grant of service connection, the RO provided pre-adjudication 
VCAA notice by letters, dated in March 2001, in November 
2001, and in July 2004 on the underlying claims of service 
connection.  Where, as here, service connection has been 
granted and the initial disability rating has been assigned, 
the claims of service connection have been more than 
substantiated, the claims have been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once the claims of service connection have been 
substantiated, the filing of a notice of disagreement with 
the RO's decision rating the disabilities does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claims for initial higher 
ratings.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 
Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service records, VA 
records, and private medical records, and afforded the 
Veteran VA examinations. 

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

I. Pseudofolliculitis Barbae

Factual Background

On VA examination in August 2004, the Veteran stated that his 
skin disability started in service and since service he has 
worn beard, but had not sought any medical treatment.  The 
examiner noted palpable bumps and facial scars.  



The Veteran was afforded a second VA examination in June 
2006.  The Veteran stated that even though he stopped shaving 
after service, he continued to develop pustules, which 
produced a thick foul smelling material.  One such lesion was 
observed during the examination.  Six well defined pustules 
measuring approximately 0.50 to 1 cm. were noted.  Two had a 
yellowish apex.  All were slightly tender.  The pustules were 
not hard.  Similar lesions were not noted in the chest and 
back.  The examiner estimated the affected area covered 
approximately 25 percent of the exposed area.

Rating Criteria 

The Veteran is service connected for pseudofolliculitis 
barbae with residual scarring with history of acne with an 
initial rating of 10 percent.  The disability is rated by 
analogy to dermatitis under Diagnostic Code 7806.  

Under Diagnostic Code 7806, the criteria for a 30 percent 
rating are 20 to 40 percent of exposed area affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  The criteria for a 60 percent rating are more than 
40 percent of exposed area or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Under Diagnostic Code 7806, the disability could also be 
rated as disfigurement of the head, face, or neck, depending 
upon the predominant disability.  38 C.F.R. § 4.118, 
Diagnostic Code 7828.



The 8 characteristics of disfigurement for purposes of § 
4.118 are: scar 5 or more inches (13 or more centimeters) in 
length; a scar at least one-quarter inch (0.6 centimeters) 
wide at the widest part; surface contour of a scar elevated 
or depressed on palpation; a scar adherent to underlying 
tissue; skin hypo-or hyper- pigmented in an area exceeding 
six square inches (39 square centimeters); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters); 
underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters); and skin indurated and 
inflexible in an area exceeding six square inches (39 square 
centimeters).  Diagnostic Code 7800. 

Analysis

Under Diagnostic Code 7806, the medical evidence documents 
that pseudofolliculitis barbae affects twenty-five percent of 
the exposed area.  None of the medical evidence, however, is 
indicative of pseudofolliculitis barbae that affects more 
than 40 percent of the exposed area.  Therefore, the veteran 
does not warrant a rating higher than 30 percent under 
Diagnostic Code 7806.

There are no other potentially applicable Diagnostic Codes 
that would assist the Veteran in obtaining a disability 
evaluation higher than 30 percent.  As noted above, the 
pertinent evidence does not show his service-connected skin 
disability is manifested by visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes, including 
eyelids, ears (auricles), cheeks, or lips) or with six or 
more characteristics of disfigurement for a higher rating 
under Diagnostic Code 7800. 

II. Gastroesophageal Reflux Disease 

Factual Background

VA records show that in June 2000 the Veteran complained of 
bloating and heartburn.  An esophagogatstroduodenoscopy 
revealed a normal esophagus. In April 2002, gastroesophageal 
reflux disease was described as stable based on diet changes, 
medication, and use of a protein pump inhibitor.

On VA examination in August 2004, the Veteran complained of f 
bloating after meals.  The Veteran denied nausea or vomiting.  
The physical examination was normal. 

On VA examination in July 2006, the Veteran complained of 
bloating, regurgitation of acidic material, inability to 
sleep level, a burning sensation, and frequent soft stools.  
There is no history of hematemesis or melena.  On 
examination, the there was no evidence of anemia and 
nutrition was fair.  The examiner noted the symptoms were 
controlled by a protein pump inhibitor, but the Veteran will 
need ongoing treatment.

Rating Criteria 

Under Diagnostic Code 7346, the criteria for a 30 percent 
rating, the next highest rating, are persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

Analysis

From the VA examinations in 2004 and in 2006, the record is 
consistent in documenting that symptoms of recurrent 
epigastric distress with regurgitation, and bloating and a 
burning sensation.  

In the absence of recurrent epigastric distress accompanied 
by substernal chest or arm or shoulder pain, productive of 
considerable impairment of health, the criteria for the next 
higher rating under Diagnostic Code 7346 have not been met. 

The Board has considered whether the Veteran is entitled to a 
staged rating, but at no time since the filing of the 
Veteran's claim for service connection, has the disability 
been more disabling than currently rated.

As the criteria for a 30 percent rating under Diagnostic 
Codes 7346 have not been demonstrated, the preponderance of 
the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Extraschedular Rating

The Veteran has asserted that his disabilities, particularly 
the pseudofolliculitis barbae, have deprived him of 
additional income opportunities.  Therefore, the Board 
considered whether the Veteran should be referred for an 
extraschedular rating.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

In this case, the disability pictures are not so exceptional 
or unusual as to render impractical the application of the 
regular schedular criteria because the rating criteria 
reasonably describe the Veteran's disability levels and the 
levels of disability are contemplated by the Rating Schedule 
and the assigned schedular ratings are therefore adequate and 
no referral for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) is necessary. 

ORDER

An initial rating of 30 percent for pseudofolliculitis barbae 
is granted, subject to the law and regulations governing the 
award of monetary benefits.

An initial rating higher than 10 percent for gastroesophageal 
reflux disease is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


